DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 01/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matrix Xin Shribman et al (US 2020/0394246; hereinafter Shribman).
Regarding claim 1, Shribman discloses a device comprising: 
one or more processors (paragraphs [0094 – 0095]); 
at least, one memory (paragraphs [0094 – 0095]); and

receiving, within a service-based architecture (SBA) IP Multimedia Network Subsystem (IMS) (paragraphs [0039], [0355]), a request for a service (paragraphs [0039], [0041], [0355]; Shribman discloses that the client terminal contacts the peer terminals for obtaining the data file sections there from over the IMS network), wherein the device is configured to communicate using a stateless protocol with a second device (paragraphs [0023], [0028]; Shribman discloses that the HTTP is a stateless protocol);
identifying that the request is from the second device and that the request is in accordance with the stateless protocol (paragraph [0355]; Shribman discloses that the client terminal obtains the network locations of one or more peer terminals having sections/pieces of the data file stored thereon); and
providing the service from the device directly to the second device (paragraph [0355]; Shribman discloses that the client terminal contacts the peer terminals for obtaining the data file sections there from over the IMS network).
Regarding claim 4, Shribman discloses the device of claim 1, wherein the stateless protocol is a HyperText Transfer Protocol (HTTP) (paragraphs [0023], [0028]; Shribman discloses that the Hypertext Transfer Protocol (HTTP) is a stateless application-level protocol for distributed, collaborative, hypertext information systems).
Regarding claim 6, Shribman discloses the device of claim 1, wherein the second device is configured to communicate directly with a plurality of devices within the SBA IMS (paragraph [0355]; Shribman discloses that the client terminal obtains the network locations of one or more peer terminals having sections/pieces of the data file stored thereon).
Regarding claim 8, Shribman discloses a computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented method comprising:
 Shribman discloses that the client terminal contacts the peer terminals for obtaining the data file sections there from over the IMS network), wherein the SBA IMS includes the first node that is configured to communicate using a stateless protocol with a second node paragraphs [0023], [0028]; Shribman discloses that the HTTP is a stateless protocol);
identifying that the request is from the second node and that the request is in accordance with the stateless protocol (paragraph [0355]; Shribman discloses that the client terminal obtains the network locations of one or more peer terminals having sections/pieces of the data file stored thereon), and
providing the service from the first node directly to the second node (paragraph [0355]; Shribman discloses that the client terminal contacts the peer terminals for obtaining the data file sections there from over the IMS network).
Regarding claim 14, Shribman discloses the computer-implemented method of claim 8, wherein the first node is configured to expose one or more of a NF Discovery service or a NF Management service (paragraphs [0023], [0235]; Shribman discloses a server discovery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Matrix Xin Shribman et al (US 2020/0394246; hereinafter Shribman) in view of Schmitz et al (US 20200221518; hereinafter Schmitz). 
Regarding claim 2, Shribman discloses all the limitations in claim 1, but fails to specifically disclose that the second device is within a 5G core network that is coupled to the SBA IMS.
Schmitz, in an analogous art, discloses that the second device is within a 5G core network that is coupled to the SBA IMS (fig. 1B; paragraphs [0113], [0224]; Schmitz discloses that assuming that the client device UE 206c has access privileges to the data, the second client device UE 206d may transmit the data directly to the client device UE206c  ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shribman by having the second device is within a 5G core network that is coupled to the SBA IMS as evidenced by Schmitz for the purpose of dramatically 
Regarding claim 7, Shribman and Schmitz disclose the device of claim 1, wherein the device is further configured to communicate directly with a plurality of nodes within a 5G core network (figs. 1C; paragraphs [0100 – 0102]; Schmitz discloses that FIG. 1B illustrates a typical network architecture 100 utilizing a core network 102, one or more next generation Node Bs (gNBs) 104a, 104n, and user equipment (UEs) 106a, 106b, 106n). Same motivation as in claim 2.
Claims 3, 5, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Matrix Xin Shribman et al (US 2020/0394246; hereinafter Shribman) in view of NAQVI et al (US 2011/0151871; hereinafter NAQVI).
Regarding claim 3, Shribman discloses all the limitations in claim 1, but fails to specifically disclose that the SBA IMS is coupled to a non-SBA IMS that utilizes a Session Initiation Protocol (SIP), and wherein the SBA IMS is configured to communicate with the non-SBA IMS.
NAQVI, in an analogous art, discloses that the SBA IMS is coupled to a non-SBA IMS that utilizes a Session Initiation Protocol (SIP), and wherein the SBA IMS is configured to communicate with the non-SBA IMS (paragraphs [0076], [0118], [0148 - 0149]; NAQVI discloses that preferred embodiments of the invention will support inter-working of IMS and legacy telecomm networks).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shribman by having the SBA IMS is coupled to a non-SBA IMS that utilizes a Session Initiation Protocol (SIP), and wherein the SBA IMS is configured to communicate with the non-SBA IMS as evidenced by NAQVI for the purpose of providing a smooth migration of services from legacy to IMS/IP; thereby allowing legacy and IMS networks to inter-work.
Regarding claim 5, Shribman and NAQVI disclose the device of claim 1, further comprising;

establishing a connection between the SBA IMS and the non-SBA IMS (NAQVI: paragraph [0017]; NAQVI discloses that IMS uses Session Initiation Protocol (SIP) for control and signaling messages). Same motivation as in claim 1.
Claims 9 – 13 and 15 – 20 incorporate substantively all the limitations of claims 1 – 8, and 14 in method and computer product form rather than a device.  The reasons for rejecting claims 1 – 8, and 14 apply in claims 9 – 13 and 15 – 20.  Therefore, claims 9 – 13 and 15 – 20 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457